               Case 5:20-cv-00536-XR Document 5 Filed 05/12/20 Page 1 of 15




                         CAUSE NO:
                                                                                                FILED
                                                                                                     MAY122020
Elsie Guerra
1257 Encino Di
                                        RECEIVED                                              CLERK US DISTRl1E
Pleasanton, Te,      78064
                                                                                                            OFAS
                                                                                             WESTERN DISTRICT
Telephone: 830       0-9169                    APR 30 2020                                    BY
Plaintiffs in pro
                                     CL!Rlc, U.S.   DISTfOU
                                       6tERN DISTRI)TEXAS

                                          DEPIJTY ClRi(
                           UNITED STATES DISTRICTCOTJRT
                            WESTERN DISTRICT OF TEXAS


Elsie Guerra
                                                                SA20CA0536                                       XR
                P1   intiff,                     ) Case No.
        vs.                                      )
                                                 ) COMPLAiNT FOR
The City of Plen Lnton, Individually; Travis     ) DAMAGES ARISING FROM
Hall Jr., Johnny] uizar, Robert "Bobby'          ) VIOLATION OF CIVIL RIGHTS
Maldonado, Ben ifuentes                          ) (Title 42 U.S.C. § 1983-1986); BREACH OF
                                                 ) CONTRACT, BREACH OF FIDUCIARY
                D fendants                       )DUTY NEGLIGENCE.




      Jurisdic*i ifor this lawsuit arises under Title 28 U.S.C. § 1331, 1343; 42 U.S.C. §
1983-1986, 1961 1966, and under the Constitution and laws of the United States.
                                 Discovery and Control Plan
       Discovery in this case is intended to be conducted under Level 3 pursuant to Texas Rules
of CivilProcedur     190 and 190.3
                           General Allegations and Summary of Lawsuit
        This laws it arises from the actions and the conspiracy of the defendants using legal
processes and the ennination of employment as a Judge from the City ofPleasanton Municipal
Court and for Pl& itiffs' exposure of corrupt, criminal, and subversive activities n key
government offic s mainly inside the City of Pleasanton Texas Offices, Council chambers, and
executive session nference rooms located in Pleasanton, Texas 78064. The consequences of
these offenses, an the cover-ups, and the actions by the defendants in seeking to halt Plaintiff'
exposure activitie include in several instances the conditions of which forced Defendants to
breach an employ 'ent contract for not committing quotas, crimes and breaking Plaintiff oath as
a lawfully sworn lunicipal Judge.. Defendants' actions combined civil and constitutional
violations with fe onies, including obstruction ofjustice and inflicting harm against Plaintiff
Elsie Guerra, a fo ncr Municipal Judge for the City of Pleasanton. Defendants terminated
Plaintiff employn ent contract with the City of Pleasanton because she would not commit crimes
as instructed by ti e City Manager Huizar at the direction of City Council members in their
individual capacil es. The fact that the Plaintiff has a discrimination EEOC complaint pending is
a separate indepei dent matter from these facts and allegations.
        In their veiled misuse of legal process to halt Plaintiffs exposure activities, Defendants
have engaged in conspiracy inflicting harm upon Plaintiff. Defendants' acts violated civil and
constitutional rigl$, under color of state law, violating federally protected rights. These
violations create cause of action under the Civil Rights Act (Title 18 U.S.C. § 1983-1988);.
Defendants by th nature of their actions lose all Soveign Immunity and the right to be defended
with an Attorney aid for by Public and Taxpayer money during the commissions of felonies and
               Case 5:20-cv-00536-XR Document 5 Filed 05/12/20 Page 2 of 15
using the political system to subvert the Plaintiff exposure of federal violations and illegally
requested quotas d to impose higher fines as in her authority as a Municipal Judge.
       Plaintiff h sought to make information known to the people and Defendants as part of
her constitutional ghts and responsibilities, in an effort to cause Government personnel in their
individual capaci to perform their legally required duties relating to such criminal activities,
they have refused to correct the illegal activities.
                                                 Venue
         Venue is bsed upon (a) the wrongful acts and harm inflicted upon Plaintiff Elsie Guerra
while she was a rsident of the Western District of Texas and an employee of the City of
Pleasanton; (b) Plasanton Texas being the place of incorporation of the City of Pleasanton and
it's Officers; and c) harm occurring to interests located in Texas The City of Pleasanton and it's
elected officials aid city employees acted in their individual capacities as an "enterprise", with
paid employees, ofrganized for the purpose of handling all city issues both state and federally.
The defendants cused actions to occur which affect matters in Texas and exercised and intend to
exercise resource of the state ofTexas.
                                              Plaintiffs
         Plaintiff E sie Guerra has resided in Pleasanton, Texas for the past 59 years and considers
Texas her domicil and has an address of 1257 Encino Drive, Pleasanton, Texas 78064. Plaintiff
is a former Appoi ted Municipal Judge for the City of Pleasanton for the past 18 years. Plaintiff
has sought to mak known to the people and Defendants information on corrupt and criminal
activities implicat ng people holding key government positions, and which are inflicting great
harm upon nation and state interests to include residents of the City of Pleasanton, Texas.




                                              Defendants
Defendant Johnn fluizar is a City Manager of Pleasanton, Texas, acting in his individual
capacity and agai st written policies, federal and state laws, may be served at 108 Second Street,
Pleasanton, Texas 78064.
Defendant Travis all is the Current Mayor of Pleasanton, Texas, acting in his individual
capacity and ag& st written policies, federal and state laws. May be served at 108 Second Street,
Pleasanton, Texas 78064.
Defendant Robe "Bobby" Maldonado is lead council for the City of Pleasanton, Texas, acting
in his individual c pacity and against written policies, federal and state laws. May be served at
310 S Saint Mary' Street, San Antonio, Texas 78205.
Defendant Ben Si entes was council for the Plaintiff acting in his individual capacity and
against written po icies, federal and state laws, negligence, breach of verbal contract, and breach
of fiduciary duty. ay be served at 417 San Pedro Aye, San Antonio, Texas 78212
                                       Preliminary Statement
       Plaintiff E    ie Guerra has sought to provide information to the people, and to petition
government, for      e purpose of reporting corrupt, criminal and subversive activities implicating
people in key gov    rnment positions. Plaintiff had discovered these criminal activities during her
employment with      he City of Pleasanton within the past two years.
        Plaintiff's fforts to report these matters to government personnel who had a duty to
receive and act up n the federal crimes have been repeatedly blocked through sham legal
processes, city co ncil meetings, executive sessions, violations of substantive and procedural due
process by people nvolved in the judicial process. The defendants named in this action engaged
in the latest misus of legal process to block the reporting of these corrupt, criminal and
subversive activiti . The Defendants in a conspiracy violated federal law using the Municipal
Courts to set quot S and in a requested effort from Johnny Huizar at the direction of city council
to bring in more oney from fines and all citations issued to the citizens ofPleasanton. Huizar in
an effort to offer aintiff more computers that were desperately needed and had been requested
by Plaintiff to han le day to day activities was to bring in more money from fines, quotas
illegally and hew uld arrange for computers.
         As a result of the underlying corrupt, criminal, and subversive activities, the documented
efforts to block P1 intiffs' activities, including the latest misuse of legal process by the
defendants, great arm has been inflicted upon city, state and national interests, directly as
individuals in a P lic Corruption "enterprise".
        Over ape od of several years' plaintiff ("Guerra") discovered and documented patterns
of corrupt and cii inal activities implicated in a series of emails, reports, requests to each
Defendant to md e the City Manager Huizar owing over $12,000 in back rent to the City of
Pleasanton. The P aintiff was blatantly asked to break state and federal law in her capacity as a
Municipal Judge pointed by the City Council Defendants. Plaintiff also found the City
             Case 5:20-cv-00536-XR Document 5 Filed 05/12/20 Page 3 of 15
Manager and Cit$' Secretaiy had falsified their city applications concerning their criminal history
which would hae made them unsuitable for employment. The listed Defendants used their
positions to termnate Plaintiffs employment because of her knowledge and discriminated against
her because she ifras in a position to within months retire with full benefits from the City of
Pleasanton. Simi'ar issues with past employees who were male there was nothing done to the
employee, but Plintiffs used their positions to discriminate and retaliate against Plaintiff because
of her age,sex atd national origin.
         Several c rrupt schemes using legal process by members of the legal community were
perpetrated agai st Guerra during the past two years in attempts to block his reporting of these
criminal activitie . These schemes, using legal processes, were accompanied by violations of
substantive and rocedural state and federal laws. The documented combination civil and
constitutional vi lations were combined with criminal obstruction ofjustice and criminal
retaliation agains Plaintiff, seeking to halt his exposure activities and to inflict great personal
and financial h      upon Plaintiff as part of the scheme. The Plaintiff contacted the Texas Ranger
who was going t consult with the District Attorney office, but the City of Pleasanton Officials
subverted this aft Pt and Plaintiff was advised her complaints were a federal offense.
        Plaintiff ired Ben Siflientes Attorney who misrepresented her with the EEOC complaint
and investigation process. Sifuentes failed to submit accurate and timely information to the
EEOC and left o t documents that would have changed the outcome of the investigation.
Sifuentes also a ised Plaintiff after the investigation that there was no appeal process when
there in fact was    appeal process. Mr. Sifuentes obtained and received numerous
correspondences om the EEOC investigators that should have been shared and given the
Plaintiff the opp nity to respond and provide documentation, but they were never presented to
Plaintiff. Mr. Si entes pushed Plaintiff to obtain evidence and documents through open records
form the City of leasanton when it was his job to do so and he in fact had been paid to provide
those services to efend the Plaintiffs rights.


        Gravity f Federal Offenses Associated With Defendants' Conduct
         In additio to the harm that their conduct would inflict upon Plaintiff, the defendants
knew that their a ions would hinder or halt the exposure of the corrupt and criminal acts that
Plaintiff sought report. They knew that they would be obstructing justice and inflicting harm
upon a former M icipal Court Judge appointed by these individuals and witness to these
activities. They ew the role played by the corruption of each Defendant as reported directly to
them in emails, ports, documents and other writings. And they knew the effects upon the lives
of people advers y affected by the corruption. These reported acts arise and are made possible
by the effects of e criminal activities, the cover-ups, and the documented wrongful acts taken to
block and silence Plaintiffs' constitutionally protected activities to do her job honestly and with
integrity within e laws of the state and federal government.
      Defendan       knew that the great harm inflicted upon city, state and national interests
would continue      that their sham to attempt to block Guerra and her sources from making
known to the pub   ic and to public officials the crimes that continue to inflict great harm upon
many people and     pon vital U.S. and City of Pleasanton interests, so instead they breached her
employment con     act to subvert her attempts to report criminal behavior and requests.
         Defendan again acted under color of state and federal law, knowing based upon fraud
and a continuing nspiracy to impose on the Plaintiff in her capacity as Municipal Judge to
impose illegal fin s and commit fraud upon citizens of Pleasanton to raise more money for the
city general fund. The Defendant Maldonado with the City Manager and support of the listed
Public Officials efendants pushed and bullied the Plaintiff to impose these illegal acts knowing
they were against state and federal law and when she refused they terminated her employment
contract and Pu sely avoided her lawful right to her retirement and insurance. Defendant
Travis Hall Jr. w elected Mayor at the time of Defendants termination vote at council chambers
open to the publi and he made the motion for her termination. However, as per election laws of
Texas and federal election rules Mayor Hall was supposed to step down from council until it was
official, and he w sworn in as mayor. The rules and laws are clear he can make no
recommendations or votes during this time period; however he made the motion to terminate
Plaintiff which p sed through council.
                             Conduct Met Criteria For Conspiracy
        Reasonabl people, including ajuiy, could conclude that the defendants acted in a
conspiracy, and tlat the sole purpose of the conspiracy was to halt Plaintiffs attempts to make
known the informtion of criminal activities and to block Plaintiffs attempts to petition
government relatiig to these crimes by eliminating her employment contract because she would
not commit crime as requested by raising quotas and illegally imposing additional fmes she had
not right to receiv.
       The facts itndicate that all defendants acted in a conspiracy among themselves, and with
               Case 5:20-cv-00536-XR Document 5 Filed 05/12/20 Page 4 of 15

persons unknown ho are directly or indirectly threatened by Plaintiffs' exposure activities.
They engaged in ultiple predicate acts as part of a conspiracy, inflicting great harm upon
Plaintiff and inflic ing harm upon interstate and international commerce.
       Combinin Civil Rights and Due Process Violations with Obstruction Of Justice
         The action by the defendants and the conspiracy combined civil and constitutional
violations, and fra d, with criminal activities. The criminal activities included obstruction of
justice, misprision of felonies, and inflicted great harm upon Plaintiff and witness to halt his
exposure of these rimes against the United States. Their conduct violated numerous criminal
statutes involving ifenses associated with obstruction ofjustice and inflicting harm upon
Plaintiff and witn ses.


        Violating 'laintlff's Civil and Constitutional Rights Under Color Of State Law
       The defenc4ants violated Plaintiff's civil and constitutional rights under color of state law,
in Texas, while acing in a conspiracy that involved criminal activities against the United States
and the State of Txas.
        Predicate acts affecting interstate and foreign commerce and particularly aviation
        Each of th     defendants knew that their actions impeded Plaintiffs' public-spirited
attempts to expos     and halt the corrupt and criminal activities that he had discovered. They knew
that their actions    ould block, directly and indirectly, Plaintiff-s reporting of corrupt and
criminal acts asso    iated with a long line of aviation grants and would aid and abet the
continuation of th     misconduct resulting in and that their actions affected interstate and
international aviat   on.
       Defendant violated Plaintiff's constitutional rights under the Petition Clause to petition
government on mtters relating to the corrupt, criminal, and treasonous conduct that he had
discovered.
       Defendant sought to block Plaintiff's exposure of crimes against the State of Texas, City
Government, The nited States through violations of federally protected rights: Defendants'
conduct:
        Blocked e reporting of these criminal activities by using their executive rights to avoid
exposure to citize s, state and federal officials.
        Violated laintiff's right to the First Amendment petition clause by attacking her
exercise of this ii t through a sham and not allowing Plaintiff the right to speak for herself in
executive session hen other employees in the same circumstances are allowed to sit in
executive session o speak up for themselves.
         Violated deral criminal statutes relating to blocking or inflicting harm upon Plaintiff.
         VIolated ederal criminal statutes by acting to block Plaintiffs reporting of criminal
activities.
         Violated ederal criminal statutes and state laws by not reporting to federal or state
officials the crimi al activities they discovered from Plaintiff's writings.
        Guarant d Protection Against Consequences Of Their Unlawful Corrupt
Activities
        Defendan knew that Plaintiff's legal rights, protections, and defenses have been
terminated by cv     level of the Texas judicial system and that these due process violations. This
termination by a ate judge through (a) direct acts consisting of orders barring Plaintiff the right
to state and feder court access as guaranteed to all other citizens, including murders, terrorists,
and other felons; d (b) through documented violations of large numbers of relevant substantive
protections "guar teed" by the laws and Constitution of the United States; and (c) denial of
eveiy relevant p cedural due process right, protection and defense. In this way, the defendants
felt confident tha their civil and constitutional violations, and felony obstruction ofjustice and
felony retaliation gainst Plaintiff would be protected in the coUrts.
                                           COUNT ONE
                     iolation of CivlJ Rights: Title 42 U.S.C. Section 1983-1985)
        Plaintiff r peats and realleges all preceding paragraphs by reference, as if fully stated in
 this Count.
         All defen ants directly and indirectly violated, and aided and abetted the violations, of
 plaintifF=s civil d constitutional rights under color of state law occurring in the states of Texas.
 By these acts th violated Title 42 U.S.C. Sections 19S3-1985. Defendants failed to allow
 Plaintiff an aven to defend herself after being terminated then falsified the documents to the
                Case 5:20-cv-00536-XR Document 5 Filed 05/12/20 Page 5 of 15
  EEOC investiga4Drs stating Plaintiff termination was for job performance but in fact there never
  was any reprimaids or any job issues ever for Plaintiff that were negative and in fact Plaintiff
  had received a recent raise. Defendants Huizar, Hall, and Maldonado manipulated the system and
  falsified the info ation to EEOC violating Plaintiffs rights.
                                           COUNT TWO
            (Cons iracy To Interfere With Civil Rights, Title 42 U.S.C. Section 1985,)
         Plaintiff peats and realleges all preceding paragraphs by reference, as if stated fully in
  this Count.
         All defen    ants violated Title 42 U.S.C. Section 1985, by entering into a conspiracy to
 violate plaintifl     civil rights. Defendants Hall, Huizar and Maldonado went outside the adopted
 rules of the City    fPleasanton and acted as individually by making the motion to terminate
 Plaintiff when H      I had no right to make that motion, then Huizar and Maldonado who is the
 legal counsel for      e City manipulated the system by not allowing Plaintiff the right to defend
 herself or presen    her facts and case to council in executive session as they allow other city
 employees to do.     Recent complaints against Hall, Huizar and Maldonado they were allowed in
 executive sessio     and allowed to defend the complaints against them. These actions interfere
 with Plaintiffi ci   il rights.
                                         COUNT THREE
                                             (Negligence)
                 P1 ntiff repeats and alleges Defendant Siflientes neglected his duties as her hired
 attorney to repres nt her in her EEOC Complaint. Defendant committed negligence to Plaintiff.
 as a direct and pr ximate result of that negligence, Plaintiffs have been injured and suffered
 damages within e Jurisdictional limits of this Court.
          Defendan Sifuentes took the case for Plaintiff but failed to properly represent her and
 failed to disclose f submit all the proper documentation to the EEOC Investigators. Siflientes
 also advised Plai tiff that no appeal for the EEOC violations existed when in fact Plaintiff later
 learned she did h ye the option to appeal their decision with the additional information that
 Attorney Sifuent omitted and left out. This information would have made the difference in her
 position of discri ination and would have significantly affected the outcome of the EEOC
 complaint. Defen ant Sifuentes also communicated with EEOC on numerous occasions but
 never made the P intiff aware of any of these letters for conversations which will be shown in
 submitted exhibi . Defendant Sifuentes had an obligation to Plaintiff to represent her fairly and
judiciously which he failed to do which will be shown in exhibits. Plaintiff additionally filed
open records requ ts and obtained all documents for Attorney Sifuentes as he failed to obtain
 any documents or perform his duties as her hired attorney.


                                         COUNT FOUR
                (Iitentional Violation and Deprivation of Common Law Torts)
        Plaintiff r4eats and realleges all preceding paragraphs by reference, as ifstated fully in
this Count.
All defendants intntionally perpetrated torts and other wrongful acts against plaintiff, and aided
and abetted such ''rongful acts, knowingly inflicting great harm upon plaintiff.
                                          COUNT FIVE
                      (Violation of Constitutional Rights and Protections)
        Plaintiff re eats and realleges all preceding paragraphs by reference, as if stated fully in
this Count. All de endants, directly and indirectly, violated plaintiffi=s rights and protections
under the First an Fifth Amendments to the U.S. Constitution, including the right to petition
government, to fr speech, to report criminal and treasonous acts in government offices, and the
protections again being deprived of liberty and property without and in violation of due
process. Defendan s acted in conjunction to violate Plaintiffs rights to defend her self against
accusations for he job performance.
                                           COUNT SIX
                                     (Fraud Against Plaintiff)
       Plaintiff re eats and realleges all preceding paragraphs by reference, as if stated fully in
this Count.
        All defendnts engaged in a pattern of fraud against plaintiff and entered a conspiracy by
their positions to d so, which inflicted great and irreparable harm upon Plaintiff. The fraud was
perpetrated throug affidavits filed in State and Federal Courts, executive session meetings,
unlawful off-site n$eetings, stating as facts what they knew to be false, and then seeking to have
it enforced in othei states and through the court system. Defendants used the system to not allow
Plaintiff the right t protect herself or attend meetings as they have done with other City
Employees who wre in the same or similar positions.
                                        COUNT SEVEN
               Case 5:20-cv-00536-XR Document 5 Filed 05/12/20 Page 6 of 15

                               With Plaintiff's Right To Petition Government)
                        and realleges all preceding paragraphs by reference, as if stated fully in
this Count.
       Defendant violated Plaintiff's first amendment right to petition government, as Plaintiff
sought to report th criminal activities to government officials and agencies.
                                       COUNT EIGHT
     (Fraudulen and Intentional Interference with Prospective Economic Advantage)
      Plaintiff re eats and realleges all preceding paragraphs by reference, as if fully stated in
this Count.
        All defen4nts directly and indirectly interfered with plaintiffs prospective economic
advantage and lawiful rights to enjoy her job position without fear of retribution to speak up when
unlawful or crimil*l requests are made by her superiors as a right of any citizen of the United
States.
                                         COuNT NINE
               (Ngligent Interference with Prospective Economic Advantage)
       Plaintiffreeats and realleges all preceding paragraphs by reference, as if fully stated in
this Count.
        All defend ts negligently interfered with plaintiff=s prospective economic advantage.
Plaintiff was in th process of retiring and obtaining health benefits and because of that was in
part of the reason or her termination and discrimination against Plaintiff.
                                         COUNT TEN
                          (Intentional Infliction of Emotional Distress)
        Plaintiff re eats and realleges all preceding paragraphs by reference, as if fully stated in
this Count.
        All defend ts intentionally inflicted upon plaintiff Guerra emotional distress through
fraud, conspiracy, d violation of civil and constitutional rights as they manipulated the system
causing the Plain s termination, loss of income, health benefits, and her live plants to die that
were part of her p nts funerals which were in her office as they did not allow her in the
building while on dministrative duty and causing her pain and suffering by taking away her
insurance for her I ver medical treatments. Police Officers later brought Plaintiffs plants to her
house which all h r office belongings were put into the Police Evidence Storage for no apparent
reason.
                                      COUNT ELEVEN
                           (Negligent Infliction of Emotional Distress)
       Plaintiff re eats and realleges all preceding paragraphs by reference, as if stated fully in
this Count.
        As a result of the above acts, Plaintiff Guerra suffered negligent infliction of emotional
distress during th time frame covered by this Complaint.
                                      COUNT TWELVE
                            (Violation of Constitutional Due Process)
        Plaintiff re eats and realleges all preceding paragraphs by reference, as if stated fully in
this Count.
        All defend ts knowingly and repeatedly violated plaintiffs' right to procedural and
substantive due p cess. Defendants did not allow Plaintiff to defend herself or rebut any claims
as to herjob empl yment status or corrective action, which none were identified as Plaintiffwas
given a raise up t her termination.
                                     COUNT THIRTEEN
                                       (Invasion of Privacy)
        Plaintiff r eats and realleges all preceding paragraphs by reference, as ifstated fully in
this Count.
         All defen ts repeatedly engaged in acts violating Plaintiffs' privacy and enjoyment of
lawfully obtained ghts to be free from persuasion, bullying, implications to commit fraud and
illegal crimes tow d the residents of Pleasanton as a Municipal Judge. Defendants terminated
Plaintiffs position with no attached reprimands, counseling's, or any negative job performances,
in fact up to and or to her termination she was given praises and raise in monies. Plaintiff was
told she was off f r administrative duty and never given a reason for her terminationjust
received a letter i the mail.
                                     COUNT FOURTEEN
                                           (Conspiracy)
                Case 5:20-cv-00536-XR Document 5 Filed 05/12/20 Page 7 of 15

       Plaintiff r eats and realleges all preceding paragraphs by reference, as if stated fully in
this Count.
        All defend ts engaged in a conspiracy with each other and people unknown to inflict
harm upon Plainti for the purpose of halting the exposure of corrupt and criminal activities.
Plaintiff had meet ngs with Huizar which were recorded that indicate she was not being
terminated but p1 ed on Administrative duty, then later fired in a letter sent to her home not
listing a reason.
                                       COUNT FIFTEEN
                       (Breach of Contract and Breach of Fiduciary Duty)
        Plaintiff r eats and realleges all preceding paragraphs by reference, as if stated fully in
this Count. 8. Plai tiffs reallege and incorporate by reference the preceding paragraphs for all
purposes the sam as if set forth herein verbatim.
        Defendant owed Plaintiff a fiduciary duty. The duty was owed, among other reasons,
because of a speci I relationship with the City of Pleasanton as an appointed official based upon
their justifiable    t and confidence that included a trust that Defendants would care for her and
do no harm to her and not put their profits in Municipal Courts over the safety and employment
rights for Plainti Defendants breached and betrayed that trust. That fiduciary duty required
Defendants, amo other things, to:
1. be open and ho est with Plaintiff and to be honest with all who inquired about the ongoing
business relations ip and appointed office Plaintiff was entitled to.
2. Refrain from s rificing Plaintiffs legal rights to not be forced to break the law through higher
fines and quotas a d not be able to enjoy the agreed terms and fiduciary duty owed to Plaintiff.
3. Make reasonab e use of the confidence Plaintiff placed in Defendants;
4. Act in the ulm t good faith and exercise the most scrupulous honesty toward Plaintiff;
5. Fully and fairl disclose all important information to Plaintiff concerning the proposed
agreements and t disclose to city council and elected officials in written and verbal agreements.
         Defendant breached their fiduciary duties to Plaintiff, as a direct and proximate result of
that breach,  Plain ffs have been injured and suffered damages within the Jurisdictional limits of
this Court.
        Defendant Sifuentes took the case for Plaintiff but failed to properly represent her and
failed to disclose f submit all the proper documentation to the EEOC Investigators. Sifuentes
 also advised Plai if that no appeal for the EEOC violations existed when in fact Plaintiff later
learned she did h e the option to appeal their decision with the additional information that
Attorney Sifiiente omitted and left out. This information would have made the difference in her
position of discri ination and would have significantly affected the outcome of the EEOC
complaint. Defen ant Sifuentes also communicated with EEOC on numerous occasions bUt
 never made the Pt ntiff aware of any of these letters for conversations which will be shown in
submitted exhibi . Defendant Siflientes had an obligation to Plaintiff to represent her fairly and
judiciously which he failed to do which will be shown in exhibits.
        We also r ognize the existence of an informal fiduciary duty that arises from a moral,
social, domestic, r purely personal relationship of trust and confidence. See Cathey, 167 S.W.3d
at 331;         As ociated Indem. Corp. v. CAT Contracting, Inc., 964 S.W.2d 276, 287 (Tex.
1998); see also S lumberger Tech. Corp., 959 S.W.2d at 176. However, in order to give full
force to contracts we do not create such a relationship lightly. Schlumberger Tech. Corp., 959
S.W.2d at To imp se an informal fiduciary duty in a business transaction, the special relationship
of trust and confi ence must exist prior to, and apart from, the agreement made the basis of the
suit. Cathey, 167 .W.3d at 331, which this petition proves existed. The elements of a breach of
fiduciary duty cla m are: (1) a fiduciary relationship between the plaintiff and defendants; (2) the
defendant must h ye breached his fiduciary duty to the plaintiff; and(3) the defendant's breach
must result in inj   ryto the plaintiff or benefit to the defendant as in this case.
        The breac     has been consistent on both levels as material breach of contracts and breach
of fiduciary duty     hen The City of Pleasanton elected officials have neglect in management and
misrepresented       d concealed information from the public that resulted in financial and loss of
use of employme      t agreement and appointment damages to Plaintiff.
         All defen ts engaged in a breach of contract with each other and people unknown to
inflict harm  upon laintiff for the purpose of halting the exposure of corrupt and criminal
activities by brea hing an employment contract in an appointment as Municipal Judge for the
City of Pleasanto for Plaintiffs refusal to break federal and state law with quotas and unlawful
higher fines impo ed as instructed by City Council to City Manager Huizar directly to Plaintiff
Additionally, De ndants used Plaintiffs age, her sex, and decimated against her because she was
months away fro retirement and health benefits and gave no valid reason for her termination.
                                       COUNT SIXTEEN
              (42 U. .C. § 1983Violation of Fourth and Fourteenth Amendments)
        Plaintiff    reby incorporates all other paragraphs of this Complaint as if fully set forth
               Case 5:20-cv-00536-XR Document 5 Filed 05/12/20 Page 8 of 15

herein. 42 U.S.C. 1983 provides that: Eveiy person, who under color of any statute, ordinance,
regulation, custo or usage of any state or territory or the District of Columbia subjects or
causes to be subj ted any citizen of the United States or other person within the jurisdiction
thereof to the dep Ovation of any rights, privileges or immunities secured by the constitution and
law shall be liabl to the party injured in an action at law, suit in equity, or other appropriate
proceeding for re ss.
        Plaintiff in this action is a citizen of the United States for purposes of 42 U.S.C. § 1983.
All individual Dc ndants to this claim, at all times relevant hereto, were acting under the color
of state law in th r capacity as City Manager for the City of Pleasanton and City Officials and
their acts or omis ions were conducted within the scope of their official duties or employment.
At the time of the omplained of events, Plaintiff had the clearly established Constitutional right
to be free from iolation of due process under the Fourteenth Amendment and the Fourth
Amendment. Def dants also violated the federal election laws and made motions and voted on
items they had no right to do. Defendants acted outside policy, laws and federal rules to violate
Plaintiffs fourth d fourteenth amendments.
        Any reaso able person or employee of the City of Pleasanton knew or should have
known of these ri ts at the time of the complained of conduct as they were clearly established at
that time. Individ al Defendants violated Plaintiffs Fourteenth Amendment rights to be free from
malicious actions without due process when they worked in concert to prevent her from due
process and rights afforded to him and any employee of Pleasanton and other damages and losses
as described he n entitling him to compensatory and special damages, in amounts to be
determined at trial As a further result of the Defendants' unlawful conduct, Plaintiff has incurred
special damages, including medically related expenses and may continue to incur further
medically or othe special damages related expenses, in amounts to be established at trial. On
information and lief, Plaintiff has suffered lost future earnings and impaired earnings
capacities from e not yet fully ascertained by Defendants' conduct, as described above, was
intended to and d d inflict severe mental and emotional distress upon Plaintiff and her family.
Plaintiff is further entitled to attorneys' fees and costs pursuant to 42U.S.C. § 1988, pre-judgment
interest and costs as allowable by federal law. There may also be special damages for lien
interests.
        In additio to compensatory, economic, consequential and special damages, Plaintiff is
entitled to punitiv damages against each of the individually named Defendants under 42 U.S.C.
§ 1983, in that th actions of each of these individual Defendants have been taken maliciously,
willfully or with a reckless or wanton disregard of the constitutional rights of Plaintiff.
        Defendant violated Plaintiff Fourth Amendment rights by seizing her property without a
warrant or legal rocess from her City Office and placing into the City of Pleasanton Police
Storage Vault wit out a hearing, warrants or any legal process or Plaintiffs rights to privacy.
                         DAMAGES DEMANDED FROM DEFENDANTS
       Plaintiff d mands fmm defendants, damages, punitive damages, costs, and any potential
damages, reinstat ment of employment, back pay, retirement and health benefits owed to her,
future attorney fe s, and whatever other relief is provided by ajury and the court.
                                     Request for Disclosure
       Plaintiff h    filed this request to the City of Pleasanton and Defendants for discovery
Pursuant to Texas ules of Civil Procedure 194, you are hereby once again requested to disclose
within fifty days er date of service of this Request, the information and the material described
in Rule 194.2(a) t mugh (i).More specifically, you are requested to disclose:
(a) The correct n es of the parties to the lawsuit;
(b) The name, ad ss and telephone number of any potential parties;
(c) Legal theories d in general the factual basis of Defendants' claims or defenses;
(d) All city polici s, Human Resources Manuals, employment handbooks regarding terminating
employment with ppointed officials, amount of public money used to pay Maldonado as an
Attorney for the ity ofPleasanton since his first day of employment to current date.
(e) The name, ad ess and telephone number of persons having knowledge of
relevant facts and a brief statement of each identified person's connection with the
case;
(0 For any testify ng expert:
(1) the expert's n e, address and telephone number;
(2) the subject m er on which the expert will testify;
(3) the general su stance of the expert's mental impressions and opinions and
a brief summary f the basis for them, or, if the expert is not retained by,
employed, or oth       ise subject to the control of the responding party,
Documents reflec ing such information;
(4) if the expert is retained by, employed, or otherwise subject to the control
  of the respondi g party:
  (5) All docume ts that pertain to Plaintiff employment records.
(A) all documen , tangible things, reports, models or data compilations that have been provided
to, reviewed or fo the expert in anticipation of the expert's testimony; and
 (B) the expert's c rrent resume and bibliography.
                Case 5:20-cv-00536-XR Document 5 Filed 05/12/20 Page 9 of 15

  (g) Any                indemnity and insuring agreements;
  (h) Any                settlement agreements relating to this case; and
  (i) Any               witness statements.
                                      Prayer and Relief Request
           For the I    Ding reasons, Plaintiff request that upon final trial or other disposition of this
  lawsuit, Plaintif     e and recover judgment against Defendants jointly and severally for the
  following:
  (a) all damages
  (b) Reasonable id necessary attorney's fees or future Attorney fees;
  (c) Pre-judgmen and post-judgment interest as provided by law;
            (d) Co: s of court;
       (e) Exempl ry damages; and
  (f) Such other ai I further relief, at law or in equity, to which Plaintiffs
  Are justly entitli
  Plaintiff will pr    each count during the discovery phase which will suffice to move the court to
  ajury trial. Plaii    will submit evidence and exhibits to the court including audio recordings at
  a later date.
             Dated:


                                                                                          PlaintiffPro
  Se




                                    CERTIFICATE OF SERVICE
  I hereby   certif'    on Aprit$ 2020,! filed the foregoing with the Clerk of Court hand carried.
  Plaintiff will ele    riically submit a copy upon all defendants pripr to being served by the US
  Marshalls Offic       QOL* (W 4                            h'd 1i
                                                                Elsie Guerra
dee-b                                                             -ProSe                      ,
                 2     G UERRA V CITY OF PLEA SANTON
         Case 5:20-cv-00536-XR Document 5 Filed 05/12/20 Page 10 of 15

                       U.S. JUAL EMPLOY1ENT OPPORTUNITY COMMISSION
                                            San Antonio Field Office
                                                                                     5410 Fredericksburg Road, Suite 200
                                                                                            San Antonio,TX 78229-3555
                                                                               Intake Infonnation Group: (800) 669-4000
                                                                          Intake Information Group TFY: (800) 669-6820
                                                                                  San Antonio Direct Dial: (210) 640-7530
                                                                                                     FAX (210)281-2522
                                                                                                 Website: www.eeocgov

Sifuentes, Jr, en M
Denton Naval D Rocha Bernal & Zech
417 San Pedn Avenue
San Antonio, X78212

Re:     EEO( Charge: 451-2019-00688
        Chart ng Party: Elsie Guerra
        Resp ident:     CITY OF PLEASANTON

Dear Mr. Sift         Jr.:

       Thari you for the additional information you submitted in response to our preliminary
assessment o the evidence. We want to assure you that all the evidence submitted by you and the
employer has een considered in our review of your client's case.

        Alter     review of the additional information you provided, it remains our assessment that further
investigation     s unlikely to result in a violation of the statutes we enforce. As explained in our October
21, 2019 prec     rtermination letter, the evidence indicates Respondent was unhappy with Charging Party's
job performa:     ce and therefore believed it had a legitimate nondiscriminatory reason to terminate her
employment.       rhe available information does not support a conclusion that Charging Party's sex, age, race
or disability    'ere factors in your client's employment experiences. While we realize that you have firm
views that t      e evidence supports your position your client was discriminated against, the final
                  must comport with our interpretation of the available evidence and the laws we enforce.

                      y, we decline to take further action on the charge. Please find enclosed Dismissal and
Notice of Ri          that represents a final determination by the U.S. Equal Employment Opportunity
Commission            C) and describes your client's right to pursue the matter by filing a lawsuit in federal
court within I        (90) days of receipt of the dismissal notice. If you or your client fail to file a lawsuit
within the sta        ninety (90) day period following receipt of our dismissal notice, your client's right to
sue in federal        will expire and cannot be restored by EEOC.


                                                             Sincerely,


                                                             -_1,I_ 9i2)12v
Date                                                         Norma Guzman
                                                             Enforcement Manager


Enclosure: D smissal and Notice of Rights
cc:

Elsie Guerra
1257 Encino r.
Pleasanton, TX 78064




                                                                                                        SAFO DCL 2020
                        Case 5:20-cv-00536-XR Document 5 Filed 05/12/20 Page 11 of 15

EEOCFom 181   (11/16)                       U.S EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                       1
                                                                        1


                                                     DISMISSAL AND NOTICE OF RIGHTS
To:   Elsie Guerra                                                                        From:    San Antonio Field Office
      1257 Encino Dr.                                                                              5410 FrederIcksburg Rd
      Pleasanton, TX 8064                                                                          Suite 200
                                                                                                   San Antonio, TX 78229


      [J                         n behalf of person(s) aggrieved whose identity is
                                 ONFIDENTIAL (29 CFR 16Of. 7(a))
EEOC Charge No.                                    EEOC Representative                                                  Telephone No.
                                                   De Anna M. Hayward,
451-2019-00688                                     Federal Investigator                                   (210) 281-7650
THE EEOC IS CLOSI G ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
         The facts a eged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

                 Your allega ons did not involve a disability as defined by the Americans With Disabilities Act.

                 The Respo dent employs less than the required number of employees or is not otherwise covered by the statutes.

                 Your thaq was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discriminati n to file your charge
                 The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                 information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                 the statute . No finding is made as to any other issues that might be construed as having been raised by this charge.
                 The EEOC as adopted the findings of the state or local fair employment practices agency that investigated this charge.

      [J         Other (brie ystate)



                                                            -   NOTICE OF SUIT RIGHTS -
                                                       (See the additional information attached to this fonn.)

Title VII, the Americats with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in EmIoyment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit gainst the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed 1lTHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for riling suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
                             I




alleged EPA underpayrent. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit my not be collectible.

                                                                        On behalf of the Commission

                                                                                                                              / /8/rn          O
 Enclosures(s)
                                                                        Ira  vcks,
                                                                             Director
                                                                                                                               (Date Mailed)

cc:
          Clarissa M. R                                                                  Ben Sifuentes, Jr.
          Denton Nava               Rocha Bernal & Zech                                  Ben M. Sifuentes, Jr., P.C.
          2517 N. Main                                                                   417 SAN PEDRO AVENUE
          San Antonio,               78212                                               San Antonio, TX 78212
                        Case 5:20-cv-00536-XR Document 5 Filed 05/12/20 Page 12 of 15
  Enclosure with EEOC
  Form 161 (11116)

                                             INFORMATION RELATED TO FILING SUIT
                                           UNDER THE LAWS ENFORCED BY THE EEOC

                               (This information relates to filing suit In Federal or State court under Federal law.
                        If   also plan to sue claiming violations of State law, please be aware that time limits and other
                             provisions of State law may be shorter or more limited than those described below.)


 PRIVATE SUIT           RIGTs           Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
                                        the Genetic Information Nondiscrimination Act (GINA), or the Age
                                        Discrimination in Employment Act (ADEA):
 in order to pursue t is matter further, you must file a lawsuit against the respondent(s)
                                                                                           named in the charge within
 90 days of the dat you receive this Notice. Therefore, YOU should keep a record of this
                                                                                                  date. Once this 90-
 day period is over, our right to sue based on the charge referred to in this Notice will be lost. If you
                                                                                                          intend to
 consult an attorney you should do so promptly. Give your attorney a copy of this Notice, and Its envelope,
                                                                                                                 and tell
 him or her the date ou received it. Furthermore, in order to avoid any question that you did
                                                                                                 not act in a timely
 manner, it is prude t that your suit be filed within 90 days of the date this Notice was malledto
                                                                                                        you (as
 indicated where the Notice is signed) or the date of the postmark, if later.
 Your lawsuit may b fiIed in U.S. District Court or a State court of competent jurisdiction.
                                                                                                (Usually, the appropriate
 State court is the 9 neral civil trial court.) Whether you file in Federal or State court is a matter for
                                                                                                           you to decide
 after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that
                                                                                                      contains a short
 statement of the fa ts of your case which shows that you are entitled to relief. Courts often require
                                                                                                           that a copy of
 your charge must b attached to the complaint you file in court. If so, you should remove your birth
                                                                                                         date from the
 charge. Some court will not accept your complaint where the charge includes a date of birth.
                                                                                                   Your suit may include
 any matter alleged i the charge or, to the extent permitted by court decisions, matters like or
                                                                                                     related to the matters
 alleged in the charg . Generally, suits are brought in the State where the alleged unlawful
                                                                                                 practice occurred, but in
 some cases can be brought where relevant employment records are kept, where the employment
                                                                                                          would have
 been, or where the espondent has its main office. if you have simple questions, you
                                                                                            usually can get answers from
 the office of the cler of the court where you are bringing suit, but do not expect that office to write
                                                                                                           your complaint
 or make legal strate y decisions for you.

 PRIVATE SUIT RIGFTS              -    Equal Pay Act (EPA):
EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged
                                                                                                EPA underpayment: back
pay due for vioIatiors that occurred more than 2 years (3 years) before you file suit may not
                                                                                                    be collectible. For
example, if you wer underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file
                                                                                                               suit
before 7/1/10 - not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing
                                                                                                                an EPA
suit is separate fronl the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you aIs plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on
                                                                                                          the EPA
claim, suit must be lIed within 90 days of this Notice       within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESNTATION                        Title VII, the ADA or GINA:
If you cannot afford r have been unable to obtain a lawyer to represent you, the U.S. District
                                                                                                  Court having jurisdiction
in your case may, in imited circumstances, assist you in obtaining a lawyer.
                                                                                  Requests for such assistance must be
made to the U.S. Dis rict Court in the form and manner it requires (you should be prepared to explain in
                                                                                                            detail your
efforts to retain an at orney). Requests should be made well before the end of the 90-day period
                                                                                                     mentioned above,
because such reque ts do         relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRL AND EEOC ASSISTANCE                            --   All Statutes:
You may contact the EOC representative shown on your Notice if you need help in finding a lawyer or if
                                                                                                                 you have any
questions about your egal rights, including advice on which U.S. District Court can hear your case. if you need
                                                                                                                       to
 inspect or obtain a co y of information in EEOC's file on the charge, please request it promptly in writing
                                                                                                                and provide
your charge number s shown on your Notice). While EEOC destroys charge files after a certain time, all charge
                                                                                                                          files
are kept for at least 6 months after our last action on the case.. Therefore, if you file suit and want to review
                                                                                                                   the charge
file, please make yo r review request within 6 months of this Notice. (Before filing suit, any
                                                                                                      request should be
made within the next 0 days.)

                  IF YOL FILE SUIT,     PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
                Case 5:20-cv-00536-XR Document 5 Filed 05/12/20 Page 13 of 15

NOTICE OF RI( HTS 4.JNDER TUE ADA AMENDMENTS ACT OF 2008 (ADAAA): The ADA was
amended, effective January 1, 2009, to broaden the definitions of disability to make it easier for individuals to
be covered under       ie ADA/ADAAA. A disability is still defined as (1) a physical or mental impairment that
substantially limits   one or more major life activities (actual disability); (2) a record of a substantially limiting
impairment; or (3)     eing regarded as having a disability. However, these terms are redefined, and it is easier to
be covered under t     e new law.




"Actual" disabffit' or a "record of" a disability (note: if you are pursuing a failure to accommodate claim
you must meet th standards for either "actual" or "record of" a disability):

  )   The llmitatio .s from the impairment no longer have to be severe or significant for the impairment to
      be considered substantially limiting.
  )   In addition to activities such as performing manual tasks, walking, seeing, hearing, speaking, breathing,
      learning, thinJ ing, concentrating, reading, bending, and communicating (more examples at 29 C.F.R. §
      1630.2(i)), " riajor life activities" now include the operation of major bodily functions, such as:
      functions of he immune system, special sense organs and skin; normal cell growth; and digestive,
      genitourinary, bowel, bladder, neurological, brain, respiratory, circulatory, cardiovascular, endocrine,
      hemic, lymph tic, musculoskeletal, and reproductive functions; or the operation of an individual organ
      within a body ystem.
  >   Only one maj 'r life activity need be substantially limited.
  >   With the cxc ption of ordinary eyeglasses or contact lenses, the beneficial effects of "mitigating
      measures" ( .g., hearing aid, prosthesis, medication, therapy, behavioral modifications) are not
      considered in determining if the impairment substantially limits a major life activity.
  >   An impairmei t that is "episodic" (e.g., epilepsy, depression, multiple sclerosis) or "in remission" (e.g.,
      cancer) is a di ability if it would be substantially limiting when active.
  >   An impairmei t may be substantially limiting even though it lasts or is expected to last fewer than six
      months.

"Regarded as" co erage:
  > An    individual can meet the definition of disability if an employment action was taken because of an
      actual or pe ceived impairment (e.g., refusal to hire, demotion, placement on involuntary leave,
      termination, e :clusion for failure to meet a qualification standard, harassment, or denial of any other term,
      condition, or rivilege of employment).
  >   "Regarded as' coverage under the ADAAA no longer reqiires that an impairment be substantially
      limiting, or th t the employer perceives the impairment to be substantially limiting.
  >   The employer has a defense against a "regarded as" claim only when the impairment at issue is objectively
      BOTH transit ry (lasting or expected to last six months or less) AND minor.
  >   A person is n t able to bring a failure to accommodate claim !f the individual is covered only under the
      "regarded as" lefinition of "disability."

Note: Although t e amended ADA states that the definition of disability "shall be construed broadly" and
"should not deman extensive analysis," some courts require specificity in the complaint explaining how an
impairment substa4 tially limits a major life activity or what facts indicate the challenged employment action
was because of the mpairmenL Beyond the initial pleading stage, some courts will require specific evidence
to establish disabi ity. For more information, consult the amended regulations and appendix, as well as
explanatory publica ions, available at http://www.eeoc.gov/laws/types/disability_regulations.cfin.
    -
                                     COMMISSION
US EQUAL EQ(MENT OPPORdNITY
SAN ANTONIO FIELD OFFICE                              AN EQUAL OPPORTUNITY EMPLOYER
                               200
5410 FREDERICKSBURG ROAD SUITE
SAN ANTONiO, TX 78229-3555




                                                        Elsie Guerra
                                                        1257 Encino Dr.
                                                        Pleasantoh, TX 78064
                                                                                      Case 5:20-cv-00536-XR Document 5 Filed 05/12/20 Page 14 of 15




                                                  "8:s4'rei pcb:2
                                   Case 5:20-cv-00536-XR Document 5 Filed 05/12/20 Page 15 of 15

     JS44 (Rev.06/l7)
                                                                                             CIVIL COVER SHEET
  The JS 44 civil cover sheet and th intbrmation contained herein neither replace nor
                                                                                      supplement the filing and service of pleadings or other papers as required by law, except as
  provided by local rules of court. 1iis fbrm, approved by the Judicial Conference ofthe United States in September1974, is required for the use of the Clerk of Court for
  purpose of initiating the civil dockCt sheet. (SEE1NSTRUCTIONSONNEXTPAGE OF THIS FORM.)                                                                                  the

  I. (a) PLAINTIFFS
                                                                                                                                  DEFENDANTS
     Elsie Guerra                                                                                                               City of Pleasanton, et al, Individually Travis Hall Jr., Johnny Huizar,
                                                                                                                                Robert Maldonado, Ben Sifuentes.
          (b) County of Residence ofF st Listed Plaintiff                      Atascosa                                           County of Residence of First Listed Defendant Atascosa
                                   (RICE TIN U.S. PLAINTIFF CASES)
                                                                                                                                                          (IN US PL4INTJFFCASESONLY)
                                                                                                                                  NOTE:        INLAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                               THE TRACT OF LAND INVOLVED.

          (c) Attorneys (Firm Name, Add         s.c.   and Telephone Number)

     Pro-Se

 IL BASIS OFJURISDIC ION1piacean "I                                       In   OneBoxOnly)
                                                                                                                     SA2OCA0536
                                                                                                                   HI, CITIZENSHIP OF PRINCIPAL PARTIES (Place an                                              "XInOneBoxforPlamliff
                                                                                                                            (For Diversity Cases    Only)                                               and One Box forDfendan()
 13   1     U.S. Government                     3       Federal Question                                                                                  PIT         DEF                                               PTF       DEF
              Plaintiff                                   (U.S (ovemmentNotaParty)                                    Citizen of This State               13    1       0    1   IncorporatedorPrincipal Place           13   4   13 4
                                                                                                                                                                                   of Business In This State
 13   2     U.S. Government             04             Diversity                                                      Citizen   of Mother State                         0
              Defendant                                  (Indicate Citizenship ofParties In Rem Ill)
                                                                                                                                                          13    2            2   Incorporated andPrincipal Place         Cl 5     0   5
                                                                                                                                                                                    of Business In Another State


 IV. NATURE OF SUIT (Pt ran

Cl 110 Insurance
Cl l20Marine
Ci 130 Miller Act
                                      ERSONAL INJURY
                                  0 lOAirplane
                                  0 15 Airplane Product
                                                          $lWOIn One Box Only)
                                                                                .




                                                                                        PERSONAL INJURY
                                                                                    13 365Peisonallnjury -
                                                                                            Product Liability
                                                                                                                                pff
                                                                                                                      Citizen or Subject of a




                                                                                                                     0 625 Drug Related Seizure
                                                                                                                     0 690 Other
                                                                                                                                ofproperty2lUSC88l
                                                                                                                                                          0     3       0    3   Foreign Nation

                                                                                                                                                                        Click here for: Nature n Suit Code escriytions.

                                                                                                                                                               0 422 Appeal 28 USC 158
                                                                                                                                                                0423 Withdrawal
                                                                                                                                                                        28 USC 157
                                                                                                                                                                                                   0 375 False Claims Act
                                                                                                                                                                                                   0 376QuiTain(31 USC
                                                                                                                                                                                                                         0

                                                                                                                                                                                                          11(lrHpsrJf4TtTrRSwI
                                                                                                                                                                                                                              6   Cl 6




13 140 Negotiable lnsttument                                                                                                                                                                                 3729(a))
                                         Liability                                  Cl 367 Health Care!
0 150 Recovery of Overpayment 133 .0 Ajsault Libel &                                                                                                                                               0     400 State Reapportionment
                                                                                           Pharmaceutical                                                           tPROPERRGHTS                       3410 AnIitrut
       & Enforcement of Judgment         Slander                                           Personal Injury
0 151 Medicare Act                                                                                                                                                  820 Copyrights                 Cl 430 Banks and Banking
                                 Cl 3 0 Federal Employers'
0 152 Recovery of Defaulted             Liability
                                                                                           Product Liability
                                                                                    Cl 368 Asbestos Personal
                                                                                                                                                                    830 Patent                     0 450 Commerce
       Student Loans             Cl 3 0 Marine                                             Injury Product
                                                                                                                                                                    835 Patent - Abbreviated       0 460 Deportation
                                                                                                                                                                        New Drug Application          470 Racketeer Influenced and
       (Excludes Veterans)       0 5 Marine Product                                        Liability                                                                840 Trademarlc
Cl 153 Recovery of Overpayment          Liability                                                                                                                                                         Comipt Organizations
                                                                                     PERSONAL PROPERTY                                                                                              3480 Consumer Credit
       ofVeteran'sBenefits             03
                                       )MotorVehicle                                Ci 3700therFraud                 Cl   7l0FairLaborStandards                Cl 861 HIA(l395ff)                  0490 Cable/Sat TV
Cl 160 Stockholders' Suits       Cl 3 5 Motor Vehicle                               Cl 371 Truth in Lending                 Act                                Cl 862 Black Lung (923)             Cl 850 Securities/Commodities!
Cl 190 Other Contract                   Product Liability
0 195 Contract Product Liability CII 1 Other Personal
                                                                                    Ci 380 Other Personal            0 720 Labor/Management                    13 863 DIWC/DIWW (405(g))                  Exchange
                                                                                          Property Damage                   Relations                          Cl 864 SSID Title XVI               Cl 890 Other Statutory Actions
CI 196 Franchise                        Injury                                      Cl 385 Property Damage
                                 0 3 2Personallnjury-                                                                Cl 740 Railway Labor Act                  13 865 RSI (405(g))                 0 891 Agricultural Acts
                                                                                          ProdiictLiability          Cl   l5lFarnilyandMedkal                                                      Cl 893EnvircaunentalMatteis

IsilA
Cl
                 F.
   210 Land Condemnation
                                        Medical MaIactice
                                                ]fG1S                               PRRF1fl1ONSt
                                                                                                                              Leave Act
                                                                                                                     3790 Other Labor Litigation
                                                                                                                                                                                                   0 895 Freedom of Information
                                                                                                                                                                                                            Act
                                    134 0 Other Civil Rights                          Habeas Corpus:                 Cl 791 Employee Retirement                Cl 870 Taxes (U.S. Plaintiff        13 896 Axbitratin
Cl 220 Foreclosure                  04 1 Voting                                 Ci 463 Alien Detainee                        Income Security Act                        or Defendant)              CI 899 Administrative Procedure
13 230 Rent Lease & Ejectment       0 4 2 Employment                            Cl 510 Motions to Vacate                                                       Cl 811   IRSThird Party                    Act/Review or Appeal of
13 240 Torts to Land                Cl 4 3 Housing!                                       Sentence                                                                      26 USC 7609
0  245 Tort Product Liability              Accommodations                       Cl 530 General
                                                                                                                                                                                                          Agency Decision
0 290 All OtherReal Property        04 5 Amer. w/Disabilit es -                 Ci 535 Death Penalty
                                                                                                                                          .

                                                                                                                                                                                                   Cl 950 Constitutionality of
                                                                                                                                                                                                          State Statutes
                                           Employment                                 Otber                         13462 Naturalization Application
                                    134 6 Amer. w/Diarbilities -               13 540 Mandamus &           Other    13465 Other Immigration
                                           Other                               Cl 550 Civil Rights                           Actions
                                    0 4 Education                              Cl 555 Prison Condition
                                                                                Cl    560 Civil Detainee   -

                                                                                          Conditions of
                                                                                          Confinement
V. ORIGIN (P/ocean "X"InOne                     oxOnly)
Xl        Original        Cl   2 Remove from                     13   3    Remanded from                       04   Reinstated or         C)   5 Transfen'ed from                0   6 Multidistrict          Cl 8   Multidistrict
          Proceeding             State Co t                                Appellate Court                          Reopened                     Another District                      Litigation -                  Litigation -
                                                                                                                                                 (speclfi')                            Transfer                      Direct File
                                                       the U.S. Civil Statute under which you are filing (Do not citejuristlic#onulswtetes unless diveini(y):
VI, CAUSE OF ACTION                                    IMPLAINT FOR DAMAGES ARISING FROM VIOLATION OF CIVIL RIGHTS                                                                      (litle 42 U.S.C.
                                                       f description of cause:                                                                                                                                       1983-1986)       F

                                                       IMPLAINT FOR DAMAGES ARISING FROM VIOLATION OF                                                         CML RIGHTS (Title 42 U.S.C. § 1983-1986);                               R
VII. REQUESTED IN                                      CHECK IF THIS ISA CLASS ACTION DEMAND $                                                                              CHECK YES only if demanded in complaint:
     COMPLAINT:                                        UNDER RULE 23, F.R.Cv.P.        over I million                                                                       JURY DEMAND:           Yes      CIN0
VIII. RELATED CASE(S)                       I




                                                 (See instructions):
      IF ANY
rwrnf. A\
                                                                                         E      _______________________DOCKET NUMBER
                                            I
                                                                                     .cr(ThrAT1riTTflPNnVflWPnf'Cmfl

 IR OFFICE USE ONLY

 RECEIPT#                        AMO                                                     APPLYING IF?                     I                                                            MAO. JUDGE           MJ
